Citation Nr: 0518865	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  99-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus.

2.  Entitlement to service connection for fatigue, claimed as 
a symptom of undiagnosed illness.  

3.  Entitlement to service connection for muscle twitches, 
claimed as a symptom of undiagnosed illness.  

4.  Entitlement to service connection for shortness of 
breath, claimed as a symptom of undiagnosed illness.  

5.  Entitlement to service connection for blurred vision, 
claimed as a symptom of undiagnosed illness.  

6.  Entitlement to service connection for vomiting, claimed 
as a symptom of undiagnosed illness.  

7.  Entitlement to service connection for diarrhea, claimed 
as a symptom of undiagnosed illness.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from August 1983 to June 
1987 and from March 1988 to August 1991.  He served in the 
Southwest Asia Theater of operations from November 1990 to 
April 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
RO.  

In November 2000 and in March 2004, the Board remanded this 
case to the RO for further development of the evidence and 
other action.  

In March 2004, the Board granted service connection for 
rashes, headaches and joint swelling as a result of 
undiagnosed illness.  

The Board denied service connection for swollen lymph nodes 
and night sweats, both claimed as secondary to undiagnosed 
illness.  

The issues of service connection for diabetes mellitus, 
chronic fatigue, muscle twitching and blurred vision are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to be suffering from shortness 
of breath due to a respiratory condition.  

2.  The currently demonstrated manifestation of vomiting is 
shown to be due to pancreatitis that was first shown many 
years after service.  

3.  The currently demonstrated manifestation of diarrhea is 
shown to be due to pancreatitis that was first shown many 
years after service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by shortness of breath due to an undiagnosed illness or other 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1117, 1131, 5107; 38 C.F.R. 
§ 3.102, 3.303, 3.317 (2004).  

2.  The veteran is not shown to have a disability manifested 
by vomiting due to an undiagnosed illness or other disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1117, 1131, 5107; 38 C.F.R. § 3.102, 
3.303, 3.317 (2004).  

3.  The veteran is not shown to have a disability manifested 
by diarrhea due to an undiagnosed illness or other disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1117, 1131, 5107; 38 C.F.R. § 3.102, 
3.303, 3.317 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing.  The 
Board notes that the veteran opted to forego his right to a 
hearing.  

Further, by the April 1999 Statement of the Case; the March 
2001, February 2002, May 2002, and April 2004 letters; and 
the December 2002 and February 2005 Supplemental Statements 
of the Case, he and his representative have been notified of 
the evidence needed to establish the benefits sought, and he 
has been advised via the letters enumerated above regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has been afforded relevant VA medical 
examinations and the RO has obtained specified private 
medical records.  

Consequently, the Board concludes that VA's twin statutory 
duties to provide notice and assistance to the veteran have 
been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  




Factual Background 

On enlistment report of medical history completed by the 
veteran, he denied having any symptoms consistent with 
shortness of breath, vomiting or diarrhea.  Similar 
conditions were not found on January 1988 enlistment medical 
examination.  

On August 1991 report of medical history completed by the 
veteran prior to discharge, he did not report any symptoms 
consistent with shortness of breath, vomiting or diarrhea.

On August 1991 service report of medical examination, 
shortness of breath, vomiting and diarrhea were not found or 
diagnosed.  

The veteran's discharge "PULHES" physical profile amounted 
to a "picket fence" (i.e., all 1's), indicating a high 
level of medical fitness.  (See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) for an explanation of 
the military medical profile system).  

An August 1992 radiologic study revealed a negative upper 
gastrointestinal system.  

In October 1992, the veteran sought treatment for severe 
vomiting and diarrhea.  The provisional assessment was that 
of irritable bowel syndrome.  

On August 1997 VA general medical examination, the veteran 
complained of having diarrhea that occurred approximately 
twice a month.  He also reported a history of vomiting that 
had ended.  

Instead, he experienced only nausea and accompanying 
diarrhea.  He also indicated having shortness of breath.  The 
examiner made no findings regarding these complaints.  

On September 2002 VA examination, the veteran stated that, 
rather than vomiting and diarrhea, he mainly experienced 
nausea.  He also reported that his episodes of shortness of 
breath had become less frequent.  A chest X-ray study 
revealed negative findings.  

On examination, the examiner observed no respiratory 
distress.  Given the lack post-operative clear documentation 
of treatment for the symptoms, the examiner could not 
attribute vomiting, diarrhea, or shortness of breath to any 
clinically diagnosed illness.  

However, according to the examiner, there was no affirmative 
evidence that these symptoms constituted an undiagnosed 
illness.  

In June 2004, the veteran was hospitalized due to complaints 
of severe abdominal pain.  The discharge diagnosis was that 
of pancreatitis of unknown etiology, diabetes mellitus type 
I, left lower lung infiltrate/atelectasis/effusion, and 
status post left inguinal herniorrhaphy.  

On June 2004 VA medical examination, the veteran reported a 
history of having diarrhea, nausea and vomiting since 1991.  
The veteran stated that the symptoms that caused him to be 
hospitalized earlier that month were the same symptoms he had 
been experiencing since 1991.  

Regarding shortness of breath, the veteran stated that it was 
infrequent and occurred once every two or three months.  On 
examination, the lungs were clear, and pulmonary function 
tests were normal.  

The examiner diagnosed a normal respiratory examination as 
well as nausea, vomiting and diarrhea that were as likely as 
not secondary to chronic pancreatitis.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish 
service connection for a claimed disability on a secondary 
basis, there must be (1) medical evidence of a current 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; or a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome, or any 
other disability determined by VA to meet these criteria; or 
any diagnosed illness found by VA to warrant a presumption of 
service connection.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.   

"Chronic" is defined as a disability existing for six months 
or more, or a disability that exhibits intermittent episodes 
of improvement and worsening over a six-month period.  
Compensation is not payable under these provisions if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active duty in the Southwest Asia Theater of 
operations.  Id.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  




Analysis

The veteran's claim of service connection for shortness of 
breath must be denied.  On the June 2004 VA medical 
examination, the examiner indicated that the veteran's 
respiration was normal.  Furthermore, pulmonary function 
tests had yielded normal results.  

Absent a presently diagnosed shortness of breath due to 
respiratory cause, service connection cannot be granted.  
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  It 
follows, therefore, that service connection for shortness of 
breath under any theory of entitlement must be denied.  Id.; 
see also 38 C.F.R. § 3.317.  

Regarding vomiting and diarrhea, to the extent to which the 
veteran still experiences these symptoms, the evidence does 
not reflect a nexus to service.  Rather, the June 2004 VA 
examiner opined that these symptoms were secondary to the 
recently identified pancreatitis.  A basis is not 
demonstrated in the record for relating the onset of 
pancreatitis back to the veteran's service.  

The lack of direct nexus between vomiting and diarrhea and 
service indicates that service connection for these disorders 
cannot be granted on a direct basis.  38 C.F.R. § 3.303.  

The vomiting and diarrhea have been related to chronic 
pancreatitis.  As the symptoms of vomiting and diarrhea have 
been attributed to a known diagnosis, service connection for 
the foregoing as due to an undiagnosed illness must be 
denied.  38 C.F.R. § 3.317.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence regarding any of the 
issues discussed herein to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilpin, supra.  



ORDER

Service connection for shortness of breath to include as due 
to undiagnosed illness is denied.  

Service connection for vomiting to include as due to 
undiagnosed illness is denied.  

Service connection for diarrhea to include as due to 
undiagnosed illness is denied.  



REMAND

None of the medical evidence of record speaks to the likely 
etiology of the veteran's diabetes mellitus type I.  The 
veteran's representative contends that the veteran had 
elevated glucose readings while in service.  

Thus, a medical examination to determine the likely etiology 
and date of onset of the claimed diabetes mellitus must be 
scheduled.  

The record contains no opinion on the etiology of the 
veteran's currently diagnosed chronic fatigue to include 
whether it is a symptom of an undiagnosed illness.  A VA 
examination should be scheduled in order to obtain a medical 
opinion on this matter.  

Action on the veteran's muscle twitching and blurred vision 
will be deferred pending resolution of the claim of 
entitlement to service connection for diabetes mellitus type 
I.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
or more issues are inextricably intertwined if one claim 
could have significant impact on the other).  

The Board notes that the June 2004 VA medical examination 
report indicates that these conditions are secondary to the 
veteran's diabetes mellitus.  

Hence, these matters are REMANDED to the RO for the following 
development:

1.  The RO must schedule a VA medical 
examination to determine the likely 
etiology and approximately date of onset 
of the veteran's diabetes mellitus type 
I.  The examiner should elicit from the 
veteran and record a complete clinical 
history.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.

2.  The RO must schedule a VA medical 
examination to determine the nature and 
likely etiology of the claimed chronic 
fatigue.  The examiner should elicit from 
the veteran and record a complete 
clinical history.  Based on his/her 
review of the case, the examiner should 
opine as to whether it is at least as 
likely as not that the veteran has 
chronic fatigue that is related directly 
to service, a service-connected 
disability, or due to an undiagnosed 
illness associated with service in the 
Persian Gulf.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed. All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  Finally, following completion of the 
requested development, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
_____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


